Black, J. —
The indictment charges the defendant with stealing “one overcoat, one vest, one pair of pants, *146one valise and contents, all of the value of one hundred dollars.”
The state offered evidence to the effect that the articles were all stolen at the same time from the room of the prosecuting witness and were of the aggregate value of one hundred dollars; that the defendant sold the coat, pants and vest to a pawn broker in a day or two after the theft for nine dollars; that he evaded the officers when about to be arrested by running and secreting himself in a house. The defendant objected to the evidence as to the collective value of the property on the ground that the indictment charged him with stealing several articles, and failed to allege the separate value of each, and the separate value of each article not having been stated, no evidence of value at all should be received. In continuation of the same objection defendant asked the court to instruct the jury that the value of each article must be shown, and that it was not sufficient to prove the collective value, which was refused.
It is the general, and by far the better, practice to assign a value to each article or separate piece of property, yet in several of the states it is held that where the verdict of guilty is general the judgment will not be arrested because the specific- value of each article of property alleged to have been stolen is not stated. Clifton v. State, 5 Blackf. (Ind.) 224; State v. Murphy, 8 Blackf. (Ind.) 498; State v. Hood, 51 Me. 363. A statement of the value of a horse and pistol separately, and of a buggy and harness together was held to be sufficient in State v. Hart, 29 Iowa, 270. Bishop says in his Criminal Procedure [3 Ed.] volume 2, section 714, that “in strict law, looking to the indictment alone, there is no objection to stating simply an aggregate value of the whole.” The indictment then being good, where it states only the collective value of the property, it follows that proof of the aggregate value may be received.
*147The point made, that there is no evidence that the ■defendant stole the valise and contents, and hence, the value proved being only as to the whole, there was no •evidence that he stole property of the value of thirty dollars or more, is not well taken. It has been several times held that recent possession of a part of the prop■erty stolen, with other circumstances, will justify the jury in finding that the person, thus possessed of a part, stole the whole. State v. Barker, 64 Mo. 282; State v. Davis, 73 Mo. 130; State v. Owen, 79 Mo. 619. The evidence in this case is ample to support the finding of the jury. This disposes of all of the questions involved in the exceptions before noted, and it is to be observed there was a general verdict of guilty, and no motion to quash or in arrest was filed. The second instruction relates to the presumption of guilt arising from recent possession of stolen property, and is in accord with rulings of this court heretofore made in State v. Robbins, 65 Mo. 443; State v. Kelley, 73 Mo. 608; State v. Brown, 75 Mo. 318, and other cases therein cited, and to which we still adhere.
The judgment in this case is, therefore, affirmed.
Henry, C. J., dissents. The other judges concur.